Citation Nr: 0007045	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-23 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), with chest pain and a nerve disorder, to 
include as secondary to herbicide exposure in Vietnam.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

In June 1998 the Board remanded this case back to the RO for 
further development, to include an attempt to verify the 
veteran's claimed PTSD stressors.  That development has been 
completed, and the case has been returned to the Board.  In 
the June 1998 decision, the Board also referred the issues of 
entitlement to service connection for depression and a sleep 
disorder, and entitlement to earlier effective dates for 
service connection for right fifth finger, skin, and low back 
disorders back to the RO for appropriate action.  No such 
action has been taken to date, and, as such, the Board again 
refers these issues to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran did not participate in combat with the enemy 
during service and does not have a diagnosis of PTSD based 
upon a verified in-service stressor.

3.  The veteran has not been diagnosed with any disorder that 
the VA has determined to be etiologically related to 
herbicide exposure.

4.  There is no competent medical evidence showing a 
relationship between the veteran's claimed chest pain and 
nerve disorder and service.  
CONCLUSION OF LAW

PTSD, with chest pain and a nerve disorder, was not incurred 
as a result of service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not inherently 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the VA's duty to assist 
him with the development of facts pertinent to his claim.  38 
U.S.C.A. § 5107(a).

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a PTSD claim will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is unrelated to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The veteran also contends that his claimed disability is 
etiologically related to Agent Orange exposure in service.  
VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) (1999) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 3.307(a)(6)(iii) (1999).  In such circumstances, 
service connection may be granted on a presumptive basis for 
the diseases listed in 38 C.F.R. § 3.309(e) (1999), which the 
VA has determined to be etiologically related to herbicide 
exposure.  See 38 C.F.R. § 3.307(a)(6)(ii) (1999). PTSD is 
not among the listed diseases, and, although the veteran's 
claim also encompasses a "nerve disorder," there is no 
evidence of acute or subacute peripheral neuropathy, which 
are among the diseases listed in C.F.R. § 3.309(e) (1999).  
Therefore, these regulations are not for application in this 
case, and the veteran's claim will therefore be addressed on 
a direct service-connection basis.

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  This disorder was 
not diagnosed by the VA examiner who conducted a psychiatric 
examination in July 1995; rather, the examination report 
reflects an Axis I diagnosis of dysthymia, with the full 
criteria for PTSD not found to have been met.  However, a 
psychiatric evaluation report from the Pontotoc County 
Association of Counselors, dated in June 1997, does contain a 
diagnosis of severe PTSD of late onset, and the examining 
psychiatrist noted that "[t]his man is suffering extreme 
distress concerning the traumatic events that he has 
experienced during his military career," including war 
experiences, exposure to chemicals, and an earthquake.

The Board does not question the veteran's diagnosis of PTSD, 
but this diagnosis must be based upon either participation in 
combat with the enemy or a verified in-service stressor for 
service connection to be warranted, as previously discussed.  
Medical nexus evidence, such as that provided in the June 
1997 private psychiatric report, is insufficient by itself to 
predicate the grant of service connection for PTSD.  See 
Moreau v. Brown, 9 Vet. App. at 396.  Thus, the question 
becomes whether the veteran either engaged in combat with the 
enemy during service or experienced a verified in-service 
stressor upon which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered his military 
commendations.  In this regard, the Board observes that the 
veteran's military records show that he was awarded the 
National Defense Service Medal; the Armed Forces 
Expeditionary Medal; the Republic of Vietnam Campaign Medal, 
with a "60" device; multiple Good Conduct medals; the 
Vietnam Service Medal, with one silver service star and one 
bronze service star; the Vietnam Cross of Gallantry, with 
palm; and multiple overseas bars and stripes.  The Board also 
notes that the veteran's DD Form 214 indicates that his 
military occupational specialty was as a telephone 
switchboard operator, and his DA Form 20 also indicates such 
principal overseas duties as working as a field communication 
crewman and a lineman.  The records do not show that the 
veteran received such combat-related awards as the Purple 
Heart Medal or the Combat Infantryman Badge.  There is no 
other evidence suggesting participation in combat with the 
enemy. 

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a verified stressor or 
stressors.  In this case, the veteran has provided testimony 
with regard to three specific stressors.  First, the veteran 
reported the death of a soldier named "[redacted]."  The 
veteran was not able to recall this soldier's full name, but 
he indicated that "[redacted]" worked as a "first cook," was 
his roommate, and died when the veteran's compound came under 
attack.  Second, the veteran reported small arms fire on a 
convoy in 1969.  During this incident, several children and 
several members of a Special Forces group were reportedly 
killed.  Third, the veteran described an earthquake when he 
was stationed in Izmir, Turkey in 1973, which reportedly 
resulted in the deaths of 136 people.  During the September 
1997 VA Travel Board hearing, the undersigned Board member 
requested further details of the veteran's claimed stressors, 
but the veteran was unable to recall or provide such details 
beyond those described above.

Following the June 1998 remand, the RO contacted the United 
States Armed Services Center for Research of Unit Records 
(Unit Records Center) so as to obtain any available 
information pertaining to the veteran's claimed stressors.  
The Unit Records Center was unable to verify any of the 
claimed stressors.  First, the Unit Records Center was unable 
to find any information pertaining to a soldier named 
"[redacted]."  Second, even though records for the veteran's 
unit, Company C 36/39 Battalion, obtained by the Unit Records 
Center showed several attacks on his unit, there was no 
documentation of a small arms attack on a convoy in 1969.  
Third, the Unit Records Center was unable to document an 
earthquake in Izmir in 1973.  In its letter, the Unit Records 
Center also suggested the availability of "Morning Reports" 
for the veteran's unit; however, as the veteran has made it 
plain that he is unable to recall either the full name of 
"[redacted]" or the exact dates of his other stressors, the 
Board finds that efforts to obtain such reports would in 
connection with this claim would be futile.

The veteran's claim encompasses chest pain and a nerve 
disorder.  In this regard, he complained of chest pain and 
heartburn during a July 1995 VA spine examination.  The 
examiner concluded that gastroesophageal reflux disease was 
to be ruled out, but found no clinical evidence of cardiac 
disease.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for VA compensation purposes.  See 
Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. App. Dec. 29, 
1999).  Even assuming, without conceding, that the veteran 
suffers from disability causing chest pain and a nerve 
disorder, there is no evidence of record relating such 
disorders to service.

Overall, despite having been diagnosed with PTSD, the 
evidence does not demonstrate that the veteran was engaged in 
combat with the enemy or show that his PTSD diagnosis is 
based upon a verified stressor from service.  As such, the 
Board finds that the preponderance of the evidence is against 
his claim for service connection for PTSD, to include chest 
pain and a nerve disorder.  In reaching this determination, 
the Board has considered the doctrine of reasonable doubt, as 
set forth in 38 U.S.C.A. § 5107(b) (West 1991).  Because the 
preponderance of the evidence is against the veteran's claim, 
however, this doctrine is not for application.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), with chest pain and a nerve 
disorder, to include as secondary to herbicide exposure in 
Vietnam, is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

